Exhibit 10.1

AMENDMENT NO. 5

Dated as of August 1, 2005

to

CREDIT AND SECURITY AGREEMENT

Dated as of August 27, 2004

THIS AMENDMENT NO. 5 (this "Amendment") dated as of August 1, 2005 is entered
into by and among BROOKE CREDIT FUNDING, LLC, a Delaware limited liability
company (the "Borrower"), BROOKE CREDIT CORPORATION, a Kansas corporation
("BCC"), BROOKE CORPORATION, a Kansas corporation ("Brooke Corporation"),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the
"Lender"), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, as agent (the
"Agent").

PRELIMINARY STATEMENTS

A. Reference is made to the Credit and Security Agreement dated as of August 27,
2004 among the Borrower, BCC, Brooke Corporation, the Lender and the Agent (as
amended or otherwise modified prior to the date hereof, the "Credit Agreement").
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

B. The parties hereto have agreed to amend the Credit Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. Effective as of the Effective Date (as defined in Section
3 below), the Credit Agreement is amended as follows:

1.1 The following definitions are added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:

"Allstate Agency Agreement" means an Allstate R3001C Exclusive Agency Agreement
between Allstate Insurance Company and an Allstate Agent in substantially the
form attached hereto as Exhibit J or such other form as the Agent may approve in
writing.

"Allstate Agent" means any duly licensed insurance agent or insurance agency
party to an Allstate Agency Agreement.

"Allstate Loan" means a Loan made to an Allstate Agent.

"Allstate Loan Concentration Limit" means, at any time, the lesser of (i) 35% of
the Eligible Loan Balance and (ii) the dollar amount (the "Maximum Allstate
Concentration") set forth in the table below opposite the applicable financial
strength rating of Allstate Insurance Company from Moody's and Fitch (if rated
by Fitch) (each a "Rating"). If such Ratings fall within different Ratings
Levels, then the lowest of such Ratings shall be used for purposes of
calculating the Maximum Allstate Concentration. If no Rating exists from
Moody's, then the Maximum Allstate Concentration shall be deemed to be that set
forth for Ratings Level VI.



Ratings Level

Ratings of Allstate Insurance Company

Maximum Allstate Concentration

I

Aa3 or higher by Moody's and AA- or higher by Fitch, if rated by Fitch

$20,000,000

II

A2 or higher by Moody's and A or higher by Fitch, if rated by Fitch (and Ratings
Level I does not apply)

$10,000,000

III

A3 or higher by Moody's and A- or higher by Fitch, if rated by Fitch (and
Ratings Levels I and II do not apply)

$7,500,000

IV

Baa2 or higher by Moody's and BBB or higher by Fitch, if rated by Fitch (and
Ratings Levels I, II and III do not apply)

$5,000,000

V

Baa3 or higher by Moody's and BBB- or higher by Fitch, if rated by Fitch (and
Ratings Levels I, II, III and IV do not apply)

$2,500,000

VI

Below Baa3 by Moody's or below BBB- by Fitch or unrated by Moody's

$0



1.2 The definition of "Agency's Assets" in Section 1.01 of the Credit Agreement
is amended to add the following at the end of such definition immediately before
the period:

"; provided that, when used in reference to any Allstate Loan, the term
"Agency's Assets" means all of the property of the related Allstate Agent in
which a security interest has been granted to secure such Loan pursuant to the
related Security Agreement."

1.3 The definition of "Agency Market Value" in Section 1.01 of the Credit
Agreement is amended to add the following immediately after the word
"durability":

"or, in the case of an Allstate Loan, based on the historical EBITDA of the
relevant agency business (with the Agency Market Value not exceeding five (5)
times such historical EBITDA)".

1.4 The definition of "Collateral Preservation Agreement" in Section 1.01 of the
Credit Agreement is amended to add the phrase "(or, in the case of an Allstate
Loan, Exhibit B-1)" immediately after the phrase "Exhibit B".

1.5 The definition of "Credit and Collection Policy" in Section 1.01 of the
Credit Agreement is amended to add the phrase "(or, in the case of Allstate
Loans, Schedule III-A)" immediately after the phrase "Schedule III".

1.6 The definition of "Custodian Receipt" in Section 1.01 of the Credit
Agreement is amended to add the phrase "(or, in the case of an Allstate Loan,
Exhibit D-1)" immediately after the phrase "Exhibit D".

1.7 The definition of "Customer Files" in Section 1.01 of the Credit Agreement
is amended to add the following at the end of such definition immediately before
the period:

"; provided that, when used in reference to any Allstate Loan, the term
"Customer Files" means all of the documents, data, correspondence and other
books and records relating to customers of the applicable Allstate Agent or
policies or other products sold by or through such Allstate Agent".

1.8 The definition of "Exception Period" in Section 1.01 of the Credit Agreement
is amended in its entirety to read as follows:

"Exception Period" means, if any Term Securitization closes that results in a
reduction of at least 65% of the aggregate outstanding principal balance of the
Advances hereunder that were outstanding immediately prior to such closing, the
period from and including the date of such closing to but excluding the earlier
of (i) the date falling three months after the date of such closing and (ii) the
first date on which the aggregate principal balance of the Advances made
hereunder since the date of such closing equals or exceeds $25,000,000.

1.9 Clause (a) of the definition of "Excess Concentration Amount" in Section
1.01 of the Credit Agreement is amended as follows:

(a) The dollar amount set forth in clause (i) thereof is increased from
"$1,500,000" to "$2,700,000";

(b) The percentage set forth in clause (ii) thereof is increased from "15%" to
"20%".

(c) The percentage set forth in clause (iv) thereof is increased from "6%" to
"10%".

(d) The word "and" appearing at the end of clause (iv) is deleted and the
following new clauses (v) and (vi) are added immediately after clause (iv):

"(v) the amount (if any) by which (x) the four largest Obligor Concentrations,
exceeds (y) 17% of the Eligible Loan Balance; and

(vi) the amount, if any, by which (i) the aggregate Outstanding Balance of all
Eligible Loans that are Allstate Loans, exceeds (ii) the Allstate Loan
Concentration Limit; and".

1.10 Clause (b) of the definition of "Excess Concentration Amount" in Section
1.01 of the Credit Agreement is amended in its entirety to read as follows

"(b) during any Exception Period, the sum (without duplication) of:

(i) the aggregate, for all Obligors, of the amount (if any) by which (x) the
aggregate Outstanding Principal Balance of the Eligible Loans owing by such
Obligor (treating each Obligor and its Affiliates as a single Obligor), exceeds
(y) $2,700,000; and

(ii) the amount, if any, by which (i) the aggregate Outstanding Balance of all
Eligible Loans that are Allstate Loans, exceeds (ii) the Maximum Allstate
Concentration (as set forth in the definition of Allstate Loan Concentration
Limit)."

1.11 The definition of "Franchise Agent" in Section 1.01 of the Credit Agreement
is amended to add the words "or that is an Allstate Agent" immediately after the
words "Franchise Agreement".

1.12 The definition of "Insurance Company Concentration" in Section 1.01 of the
Credit Agreement is amended to add the words "or any Allstate Agent" immediately
after the words "Master Agent".

1.13 The definition of "Loan Agreement" in Section 1.01 of the Credit Agreement
is amended to add the phrase "(or, in the case of an Allstate Loan, Exhibit
E-5)" immediately after the phrase "Exhibit E-1".

1.14 The definition of "Loan Documents" in Section 1.01 of the Credit Agreement
is amended to add the following at the end of such definition immediately before
the period:

"; provided that, when used in reference to any Allstate Loan, the term 'Loan
Documents' means, collectively, (i) the executed original counterpart of the
Loan that constitutes "tangible chattel paper" or an "instrument" for purposes
of Article 9 of the UCC and, with respect to each instrument, an allonge duly
endorsing such instrument in blank or to the Agent, (ii) the related Loan
Agreement, (iii) the related Allstate Agency Agreement, (iv) the related
Customer Files, (v) the related depository account agreement in substantially
the form attached as Exhibit E-9 and the related authorization for
pre-authorized collection in substantially the form attached as Exhibit E-10,
(vi) the related Collateral Preservation Agreement, (vii) the related Security
Agreement and the related financing statement in substantially the form attached
as Exhibit E-7, (viii) the related security interest and collateral assignment
of termination payments and economic interests in substantially the form
attached as Exhibit E-11 and assignment of termination payment notice to lender
in substantially the form attached as Exhibit E-12, (ix) all insurance policies
maintained by the related Allstate Agent or any Affiliate thereof, including
without limitation all professional errors and omissions policies, (x) all
guarantees relating to such Loan and (xi) all other instruments, documents and
agreements executed and/or delivered under or in connection with any of the
foregoing, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof".

1.15 The definition of "Sales Commissions" in Section 1.01 of the Credit
Agreement is amended to add the following at the end of such definition
immediately before the period:

"; provided that, when used in reference to any Allstate Loan, the term 'Sales
Commissions' means all commissions to which the related Allstate Agent is
entitled pursuant to the applicable Allstate Agency Agreement".

1.16 The definition of "Security Agreement" in Section 1.01 of the Credit
Agreement is amended to add the phrase "(or, in the case of an Allstate Loan,
Exhibit E-6)" immediately after the phrase "Exhibit E-2".

1.17 The definition of "Trust Accounts" in Section 1.01 of the Credit Agreement
is amended to add the following at the end of such definition immediately before
the period:

"; provided that, when used in reference to any Allstate Loan, the term 'Trust
Account' means a deposit account of the applicable Allstate Agent that is
subject to a duly executed depository account agreement in substantially the
form attached as Exhibit E-9 and a duly executed authorization for
pre-authorized collection in substantially the form attached as Exhibit E-10".

1.18 Section 5.01(b) of the Credit Agreement is amended to add the following new
clauses (iv) and (v):

"(iv) Changes in Termination Payment Policies for Allstate Loans. Any material
change in the policies or procedures of Allstate Insurance Company with respect
to termination payments payable upon the termination of Allstate Agency
Agreements.

(v) Diversion of Sales Commissions for Allstate Loans. Any failure of the
Obligor on any Allstate Loan to cause the related Sales Commissions to be
remitted in accordance with Section 5.01(m) and the related Loan Documents."

1.19 Section 5.01(m) of the Credit Agreement is amended to add the following
sentence at the end of the first sentence thereof:

"; provided that, with respect to each Allstate Loan, each Brooke Party shall
(i) instruct (or cause the applicable Obligor to instruct) Allstate Insurance
Company and all other applicable insurance companies to make all payments in
respect of the collateral securing the applicable Loan (including any Sales
Commissions) directly to a deposit account of the related Allstate Agent that is
subject to a duly executed depository account agreement in substantially the
form attached as Exhibit E-9 and a duly executed authorization for
pre-authorized collection in substantially the form attached as Exhibit E-10 and
(ii) cause all payments in respect of such Allstate Loan (including payments
made by withdrawing funds from the deposit account referred to above) to be made
directly to the Collection Account".

1.20 The definition of "Eligible Loan" in Schedule I to the Credit Agreement is
amended as follows:

(a) Clause (iii) of that definition is amended to add the words "or, in the case
of an Allstate Loan, 4.00%" immediately after the percentage "3.00%" in each
case where such percentage appears;

(b) Clause (xii) of that definition is amended to delete the dollar amount
"$1,500,000" and to substitute therefor the dollar amount "$2,700,000";

(c) Clause (xvii) of that definition is amended to add the phrase "or Allstate
Agency Agreement, as applicable," immediately after the words "Franchise
Agreement".

(d) Clause (xix) of that definition is amended in its entirety to read as
follows:

"(xix) the Loan Documents relating to such Loan include (A) in the case of an
Allstate Loan, each of the instruments and agreements described in clauses (i)
through (viii) of the form of Custodian Receipt attached as Exhibit D-1 to the
Sale and Servicing Agreement and (B) in the case of all other Loans, each of the
instruments and agreements described in clauses (i) through (vii) of the form of
Custodian Receipt attached as Exhibit D to the Sale and Servicing Agreement, in
each case of clauses (A) and (B), in substantially the forms specified in the
applicable Custodian Receipt or in such other form as may approved by the Agent
in writing (which approval shall not be unreasonably withheld);".

(e) Clause (xxiii) of that definition is amended to add the words "except in the
case of an Allstate Loan" at the beginning of such clause.

(f) Clause (xxxiv) of that definition is amended to add the words "(other than
Allstate Agents)" after the words "all Obligors".

(g) Clause (xxxv) of that definition is amended to delete the word "and" that
appears after the semi-colon.

(h) Clause (xxxvi) of that definition is amended to add the words "in the case
of a Loan that is not an Allstate Loan" at the beginning of sub-clause (B) and
to replace the period at the end of clause (xxxvi) with a semi-colon followed by
the word "and".

(i) The following is added as new clause (xxxvii) to that definition:

"(xxxvii) in the case of an Allstate Loan, the "Supplement for the R3001
Agreement" and the "Exclusive Agency Independent Contractor Manual", in each
case as then in effect and incorporated by reference into the related Allstate
Agency Agreement, provides that Allstate Insurance Company shall make a
termination payment to the Borrower (as assignee of the Seller) in an amount
equal to or greater than the termination payment provided for in the version of
such Supplement dated November 10, 2003 in the event such Allstate Agency
Agreement is terminated and such Obligor is unable or declines to sell its
"economic interest" in the related "book of business" (in each case within the
meaning of such Allstate Agency Agreement).

1.21 The Credit Agreement is further amended to add Annex I, Annex II, Annex
III, Annex IV, Annex V, Annex VI, Annex VII, Annex VIII, Annex IX, Annex X,
Annex XI and Annex XII attached to this Amendment as Schedule III-A, Exhibit
B-1, Exhibit E-5, Exhibit E-6, Exhibit E-7, Exhibit E-8, Exhibit E-9, Exhibit
E-10, Exhibit E-11, Exhibit E-12, Exhibit E-13 and Exhibit J, respectively, to
the Credit Agreement.

SECTION 2. Increase in Borrowing Limit. Pursuant to Section 2.03 of the Credit
Agreement, the Borrower has requested an increase in the Borrowing Limit to
$80,000,000. Each of the Agent and the Lender hereby approves such increase
effective as of the Effective Date.

SECTION 3. Conditions Precedent. This Amendment shall become effective as of
July 29, 2005 (the "Effective Date"), subject to the condition that the Agent
shall have executed this Amendment and shall have confirmed its receipt of each
of the following:

(i) a copy of this Amendment duly executed by the Borrower, BCC, Brooke
Corporation, the Lender and the Agent;

(ii) a new Note in the form attached as Exhibit H to the Credit Agreement, in a
stated principal amount of $80,000,000, duly executed by the Borrower;

(iii) a copy of Amendment No. 1 to the Sale and Servicing Agreement of even date
herewith duly executed by the parties thereto and in form and substance
satisfactory to the Agent;

(iv) a copy of Amendment No. 1 to the Subordination Agreement duly executed by
the parties thereto and in form and substance satisfactory to the Agent;

(v) a copy of Amendment No. 1 to the Liquidity Purchase Agreement between the
Lender and DZ Bank duly executed by the parties thereto and in form and
substance satisfactory to the Agent;

(vi) a Secretary Certificate for each of the Borrower, BCC and Brooke
Corporation certifying therein the organizational documents for such Brooke
Party, a good standing certificate for such Brooke Party, the resolutions of
such Brooke Party authorizing the execution and delivery of this Amendment and
the other Related Documents being executed on the date hereof and the incumbency
of the officers of such Brooke Party executing and delivering this Amendment and
such Related Documents;

(vii) an opinion of Polsinelli, Shalton and Welte PC regarding corporate
matters;

(viii) confirmation from each of Moody's and Fitch that the execution and
delivery of this Amendment will not result in a reduction or withdrawal of the
then current ratings of the Lender's commercial paper notes; and

(ix) payment in full of the Increase Fee payable in connection with the increase
in the Borrowing Limit contemplated by Section 2.

SECTION 4. Reference to and Effect on the Credit Agreement.

4.1 Except as specifically provided herein, the Credit Agreement, the other
Related Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

4.2 Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lender under the Credit Agreement, the
Related Documents or any other document, instrument, or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein.

SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

BROOKE CREDIT FUNDING, LLC

By /s/ Michael Lowry
Name: Michael Lowry
Title: President



 

BROOKE CREDIT CORPORATION

By /s/ Michael Lowry
Name: Michael Lowry
Title: President



 

BROOKE CORPORATION

By /s/ Anita Larson
Name: Anita Larson
Title: President



 



DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, as Agent

By /s/ Vincent Salerno
Name Vincent Salerno
Title VP

By /s/ Patrick Preece
Name Patrick Preece
Title First Vice President

AUTOBAHN FUNDING COMPANY LLC, as Lender

By: DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, its Attorney-in-Fact

By /s/ Vincent Salerno
Name Vincent Salerno
Title VP

By /s/ Patrick Preece
Name Patrick Preece
Title First Vice President